Order issue October 14, 2012




                                              In The
                                 Tourt of Apprato
                           iffI Bistrirt tif . .exas at Dallas
                                      No. 05-12-00743-CR
                                      No. 05-12-00744-CR


                        ANTHONEY EUGENE JOHNSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee


                     On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F08-71994-V, F11-00273-V


                                         ORDER
       The Court REINSTATES this appeal.

       On October 2, 2012, we ordered the trial court to make findings regarding why appellant's

brief had not been filed. We have received appellant's brief. Thus, we VACATE the October 2,

2012 order requesting findings.

       We GRANT appellant's second motion to extend time to file the brief.

       We DIRECT the Clerk of this Court to file the brief tendered as of the date of this order.